Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of A1(a) and B1 in the reply filed on 6/15/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of Species A2 or B2. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 7, 10, 14, 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 (and dependent claim 11 dependent therefrom) and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 9, line 6 and claim 18, line 7is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the sake of compact prosecution, “near” is used to differentiate a region of the bottom surface of the semiconductor chip as being closer to a corner than another region closer to the center.  This interpretation is based on features 171 and 173 in Figs. 1 and 5.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9, 12-13, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 20150228587 A1).
Regarding claim 1, Cheng discloses a semiconductor chip (Fig. 8A) comprising: a semiconductor substrate (20); a back end of line (BEOL) structure (22) on a first surface (top) of the semiconductor substrate, the BEOL structure including a conductive connection structure (26’) and an interlayer insulating layer (25) covering the conductive connection structure; a conductive reinforcing layer (38B) on the BEOL structure, the conductive reinforcing layer being electrically connected to the conductive connection structure ([0022]) and having a plate shape extending parallel to the first surface of the semiconductor substrate (portion of 38B not within 32); a cover insulating layer (40) covering the conductive reinforcing layer; an under bump metal (UBM) layer (42) including a plurality of pad connection portions (portion of 42 connecting to 38B) connected to the conductive reinforcing layer through openings in the cover insulating layer (portion of 40 filled with 42); and a plurality of first connection bumps (62) on the plurality of pad connection portions of the UBM layer, the plurality of first connection bumps being electrically connected to one another through the conductive reinforcing layer, and overlapping the conductive reinforcing layer in a direction perpendicular to the first surface of the semiconductor substrate.
Illustrated below is a marked and annotated figure of Fig. 8A of Cheng.

    PNG
    media_image1.png
    466
    691
    media_image1.png
    Greyscale

Regarding claim 5, Cheng discloses a semiconductor chip (Fig. 8A), wherein the conductive connection structure of the BEOL structure includes: a plurality of conductive layers (26’-p, see annotated figure above) located at different levels; and a plurality of conductive vias (26’-v) extending between the plurality of conductive layers.
Regarding claim 6, Cheng discloses a semiconductor chip (Fig. 8A), wherein at least one of the plurality of conductive layers has a plate shape parallel to the first surface of the semiconductor substrate.
Regarding claim 9 as noted in the 112(b) rejection, Cheng discloses a semiconductor chip (Fig. 8A), wherein the plurality of first connection bumps are arranged on a bottom surface of the semiconductor chip (upper surface of 10), and the plurality of first connection bumps are on corner regions of the bottom surface of the semiconductor chip (corners of 10, see Fig. 11), and the corner regions are near vertices where edges of the bottom surface of the semiconductor chip meet.
Illustrated below is Fig. 11 of Cheng.

    PNG
    media_image2.png
    453
    459
    media_image2.png
    Greyscale

Regarding independent claim 12, Cheng discloses an interconnect structure (Fig. 8A) comprising: an under bump metal (UBM) layer (42) including a plurality of pad connection portions (portion of 42 connecting to 38B); a plurality of connection bumps (62) attached to the plurality of pad connection portions; and a conductive reinforcing layer (38B) electrically connected to the plurality of connection bumps through the UBM layer, the conductive reinforcing layer having a plate shape with an area overlapping at least a portion of each of the plurality of connection bumps (portion of 38B not within 32).
Regarding claim 13, Cheng discloses an interconnect structure (Fig. 8A), further comprising: a cover insulating layer (40) covering the conductive reinforcing layer, wherein the plurality of pad connection portions of the UBM layer are connected to the conductive reinforcing layer through openings in the cover insulating layer (portion of 40 filled with 42).
Regarding claim 15, Cheng discloses an interconnect structure (Fig. 8A), , further comprising: a conductive connection structure (26’) on the conductive reinforcing layer, wherein the conductive connection structure is electrically connected to the conductive reinforcing layer ([0022]), the conductive connection structure includes a plurality of conductive layers (26’-p) and a plurality of conductive vias (26’-v), the plurality of conductive layers are located at different levels, the plurality of conductive vias extend between the plurality of conductive layers, and at least one of the plurality of conductive layers has a plate shape.
Regarding independent claim 17, Cheng discloses a semiconductor chip (Fig. 8A) comprising: a semiconductor substrate (20); a back end of line (BEOL) structure (22) on a first surface (top) of the semiconductor substrate, the BEOL structure including a first conductive connection structure (26’), a second conductive connection structure (26), and an interlayer insulating layer (25) covering the first conductive connection structure and the second conductive connection structure; a conductive reinforcing layer (38B) arranged on the BEOL structure, the conductive reinforcing layer being electrically connected to the first conductive connection structure and having a plate shape extending parallel to the first surface of the semiconductor substrate (portion of 38B not within 32); a pad layer (38A) on the BEOL structure and electrically connected to the second conductive connection structure; a cover insulating layer (40) covering the conductive reinforcing layer and the pad layer; a first under bump metal (UBM) layer (plurality of 42 on right) including a plurality of pad connection portions (portion of 42 connecting to 38B) connected to the conductive reinforcing layer through first openings in the cover insulating layer (portion of 40 filled with plurality of 42 on right); a second UBM layer (42 on left) connected to the pad layer through second openings in the cover insulating layer (portion of 40 filled with 42 on left); a plurality of first connection bumps (62) on the plurality of pad connection portions of the first UBM layer, the plurality of first connection bumps being electrically connected to the conductive reinforcing layer, the plurality of first connection bumps, the first UBM layer, the conductive reinforcing layer, and the first conductive connection structure being electrically connected to one another; and a second connection bump (60) on the second UBM layer.
Regarding claim 18 as noted in the 112(b) rejection, Cheng discloses a semiconductor chip (Fig. 8A), wherein the plurality of first connection bumps are arranged on a bottom surface of the semiconductor chip (upper surface of 10), the bottom surface of the semiconductor chip has a quadrangular shape including four edges (see Fig. 11), and the plurality of first connection bumps are arranged on all four corner regions near four vertices where four edges of the bottom surface of the semiconductor chip meet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Lee (US 20190131242 A1).
Regarding claim 3, Cheng discloses a semiconductor chip (Fig. 8A), with a material of the conductive reinforcing layer (“metal” [0022]) and a material of the UBM layer (“copper” [0026]).
Cheng fails to teach a specific material for the conductive reinforcing layer, thus Cheng fails to teach a material of the conductive reinforcing layer is different than a material of the UBM layer.
Lee discloses a conductive reinforcing member in the same field of endeavor (142, Fig. 9) and further teaches a material of the conductive reinforcing layer (“aluminum” [0087]) different than the material of Cheng’s UBM layer.
Since Cheng and Lee are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for materials of the conductive reinforcing layer.  These predictable solutions include copper, aluminum, silver, tin, gold, nickel, lead, titanium, or alloys thereof as these may be chosen from a finite number of identified, predictable solutions (Lee, [0087]).  Absent unexpected results, it would have been obvious to try using a different material of the conductive reinforcing layer.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is Fig. 9 of Lee.

    PNG
    media_image3.png
    439
    459
    media_image3.png
    Greyscale

Regarding claim 4, Cheng in view of Lee discloses a semiconductor chip (Cheng, Fig. 8A), wherein the conductive reinforcing layer includes aluminum, and the UBM layer includes copper.
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as evidenced by Lee.
Regarding claim 8, Cheng discloses a semiconductor chip (Fig. 8A), wherein the UBM layer, the conductive reinforcing layer, and the conductive connection structure are electrically functional ([0022]).
In reference to the claim language referring to the intended use of the UBM layer, the conductive reinforcing layer, and the conductive connection structure being electrically grounded, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Lee provides evidence it is well known to have UBM (160, Fig. 9), conductive reinforcing layers (outermost 142), and conductive connection structures (143 with inner 142) function as an electrical ground ([0087]).  Therefore, it would have been obvious to have the claimed electrical ground because it is a well-known function within the art.
Regarding claim 16, Cheng discloses an interconnect structure (Fig. 8A), wherein the plurality of connection bumps, the UBM layer, the conductive reinforcing layer, and the conductive connection structure are electrically functional ([0022]).
In reference to the claim language referring to the intended use of the plurality of connection bumps, the UBM layer, the conductive reinforcing layer, and the conductive connection structure being electrically grounded, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Lee provides evidence it is well known to have connection bumps (170, Fig. 9), UBM (160), conductive reinforcing layers (outermost 142), and conductive connection structures (143 with inner 142) function as an electrical ground ([0087]).  Therefore, it would have been obvious to have the claimed electrical ground because it is a well-known function within the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Kang (US 20190206832 A1).
Regarding claim 11, Cheng discloses a semiconductor chip (Fig. 8A), wherein a length of the conductive reinforcing layer extending in a direction parallel to one edge of the bottom surface of the semiconductor chip is corresponding to the pitch of the plurality of first connection bumps (38B extends under 62 on left and right).
Cheng fails to teach a range for the length (i.e. between about 90 µm and about 200 µm).
Kang teaches a plurality of first connection bumps in the same field of endeavor (570 on 540, Figs. 1B and 1C), wherein the pitch of the plurality of first connection bumps is between about 90 µm and about 200 µm (“at least 60 µm” [0036]).
One of ordinary skill in the art could have substituted the pitch of the plurality of first connection bumps of Kang in place of the comparably known pitch of the plurality of first connection bumps of Cheng, and the results would have been predictable because the pitch (or both Cheng and Kang) would have functioned the same as before to prevent adjacent bumps from touching each other.  Therefore, having a length of the conductive reinforcing layer extending in a direction parallel to one edge of the bottom surface of the semiconductor chip be between about 90 µm and about 200 µm would have been obvious because this known length would have obtained predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Su (US 8624404 B1, from IDS).
Regarding claim 20, Cheng discloses a semiconductor chip (Fig. 8A), wherein the cover insulating layer is in contact with the conductive reinforcing layer and the pad layer, and the cover insulating layer includes a polyimide ([0019]).
Cheng fails to teach the cover insulating layer includes a first insulating layer and a second insulating layer, the first insulating layer is in contact with the conductive reinforcing layer and the pad layer, the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide, and the second insulating layer includes a polyimide.
Su teaches a cover insulating layer in the same field of endeavor (Fig. 1), wherein the cover insulating layer includes a first insulating layer (18) and a second insulating layer (20), the first insulating layer is in contact with an underlying metal (corresponding to Cheng’s conductive reinforcing layer and pad layer), the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide (Col. 9, lines 11-30), and the second insulating layer includes a polyimide (Col. 4, lines 34-41).
Substituting the cover insulating layer of Su in place of the cover insulating layer of Cheng would arrive at the claimed cover insulating layer.  Su provides a clear teaching to motivate one to substitute the cover insulating layer of Su in place of the cover insulating layer of Cheng in that it would prevent corrosion of underlying structures (Col. 4, lines 34-41).  Therefore, it would have been obvious to have the cover insulating layer include a first insulating layer and a second insulating layer, the first insulating layer is in contact with the conductive reinforcing layer and the pad layer, the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide, and the second insulating layer includes a polyimide; because it would prevent corrosion of underlying structures, thus resulting in a device with reduced failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817